DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-18 of this application are patentably indistinct from claims 1-18 of Application No. 17/260,382. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).  
While the claims of the instant application are not identical to that of the reference application, they are considered “effectively identical.”  The only differences in the claims include synonymous terms referencing the same aspects of the invention in both applications.  
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of copending Application No. 17/260,382 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Objections
Claim 13 is objected to because of the following informalities: 
In claim 13, line 2, “wherein at least” should read --wherein the at least--.   
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "bracket" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what the bracket recited in claim 16 is referring to.  No bracket has been introduced in any preceding claims.  The examiner is interpreting the term bracket to be the at least one tab introduced in claim 12.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-8, 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gotzen (US 20150315824 A1) in view of Nakamura (GB 2204908 A).
Regarding claim 1, Gotzen teaches a lock for a motor vehicle, the lock comprising: an actuating lever chain having at least one actuating lever (4) wherein the actuating lever is configured to unblock a locking mechanism (2) of the motor vehicle from a blocked position (fig. 1b) and a mass inertia element (8) mounted in the lock, wherein the mass inertia element is mounted in the lock by a mandrel (para. 0029).  
Gotzen does not explicitly teach wherein the mandrel is a plastic mandrel.  
Nakamura teaches a similar lock for a motor vehicle utilizing a plastic mandrel (mandrel is made of synthetic resin) to support a rotatable lever.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the mandrel of Gotzen for the mandrel of Nakamura to utilize a mandrel made of synthetic resin.  Synthetic resin parts allow for an elastic fit which allows the structure to be easily assembled as identified by Nakamura (col. 5, lines 1-5).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Regarding claim 2, Gotzen in view of Nakamura teach the lock for the motor vehicle according to claim 1, Gotzen further teaches comprising a housing (5), wherein the plastics mandrel extends through at least part of the housing (fig. 1B), and wherein a part of the plastics mandrel extending through the housing is connected to the housing by a forming method (fig. 1B).  
Regarding claim 4, Gotzen in view of Nakamura teach the lock for the motor vehicle according to claim 1, Gotzen further teaches wherein the plastic mandrel has at least one joining face (annotated fig. 1) for accommodating the mass inertia element.

    PNG
    media_image1.png
    134
    258
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 5, Gotzen in view of Nakamura teach the lock for the motor vehicle according to claim 1, Gotzen further teaches wherein the plastic mandrel is frictionally, form fittingly or integrally connected to the mass inertia element (the mass inertia element is frictionally connected and form fitted to the mandrel).  
Regarding claim 6, Gotzen in view of Nakamura teach the lock for the motor vehicle according to claim 1, Gotzen further teaches wherein the mass inertia element has at least one recess (hole to receive 9 shown in fig. 1A) which corresponds to the plastic mandrel.  
Regarding claim 7, Gotzen in view of Nakamura teach the lock for the motor vehicle according to claim 1, Gotzen further teaches wherein the plastic mandrel is guided through the mass inertia element (fig. 1A).
Regarding claim 8, Gotzen in view of Nakamura teach the lock for the motor vehicle according to claim 1, Nakamura further teaches wherein the plastics mandrel is latched to the mass inertia element via a bayonet catch (the tabs 32 engaging the edges of 2 is being interpreted as a bayonet catch)..  
Regarding claim 10, Gotzen in view of Nakamura teach the lock for the motor vehicle according to claim 1, Gotzen further teaches wherein the plastic mandrel is formed as a one-piece plastics injection-molded part (synthetic resin is utilized in injection molding to form parts).  
Regarding claim 11, Gotzen in view of Nakamura teach the lock for the motor vehicle according to claim 1, Nakamura further teaches wherein the plastic mandrel has a joining face (surface with tabs 34), wherein the joining face is configured so that a spring preload (fig. 4, force from deformation of tabs 34) is introduced into the mass inertia element.  
Regarding claim 12, Gotzen in view of Nakamura teach the lock for the motor vehicle according to claim 11, Nakamura further teaches wherein the spring preload (fig. 4, force from deformation of tabs 34) is introduced into the mass inertia element by at least one tab (34) molded into the joining face.  
Regarding claim 13, Gotzen in view of Nakamura teach the lock for the motor vehicle according to claim 12, Nakamura further teaches wherein the at least one tab includes at least two tabs (34) that are inserted into the joining face symmetrically (fig. 5, tabs are oriented symmetrically). 
Regarding claim 14, Gotzen in view of Nakamura teach the lock for the motor vehicle according to claim 12, Nakamura further teaches wherein the at least one tab (34) extends radially outward in the joining face from a central axis (center of hole 35).
Regarding claim 15, Gotzen in view of Nakamura teach the lock for the motor vehicle according to claim 12, Nakamura further teaches wherein the at least one tab (34), at least in a region of a contact face (surface of 1 in fig. 4 which contacts tabs 34) on the mass inertia element, have a radius (radius is defined from the central axis located at the center of hole 35 to the curved edges of 34).  
Regarding claim 16, Gotzen in view of Nakamura teach the lock for the motor vehicle according to claim 12, Nakamura further teaches wherein the at least one tab includes two or more tabs (34).  
Regarding claim 17, Gotzen in view of Nakamura teach the lock for the motor vehicle according to claim 15, Nakamura further teaches wherein the at least one tab (34) is configured to have a spherical shape (the curved edges of all tabs 34 is being interpreted as a spherical shape similar to the curved edges of the applicant’s tabs) to reduce an area of the contact face.  
Regarding claim 18, Gotzen in view of Nakamura teach the lock for the motor vehicle according to claim 15, Nakamura further teaches wherein the region of the contact face (surface of 1 in fig. 4 which contact 34) is formed as a line or point contact (point contact shown in fig. 4 where surface of 1 contacts 34) between the at least one tab and the mass inertia element.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over (US 20150315824 A1) in view of Nakamura (GB 2204908 A) as applied to claim 2 above, and further in view of Lee (KR 20090075563 A).
 Regarding claim 3, Gotzen in view of Nakamura teaches the lock for the motor vehicle according to claim 2, however do not explicitly teach wherein the part of the plastic mandrel extending through the housing is ultrasonically welded to the housing.  
Lee teaches a similar motor vehicle latch which utilizes ultrasonic welding as an attachment method for two components (last paragraph of the detailed description).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Gotzen with those of Lee to utilize ultrasonic welding to attach the plastic mandrel to the housing.  Ultrasonic welding provides an easy and reliable attachment method which can be carried out in a factory providing an efficient and automated process.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Please note that this is a product by process claim and the process does not provide patentable distinction because determination of patentability is based on the product itself as described in MPEP 2113, part of which is included below.  
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over (US 20150315824 A1) in view of Nakamura (GB 2204908 A) and further in view of Rosales (US 20160258194 A1).

Regarding claim 9, Gotzen in view of Nakamura teach the lock for the motor vehicle according to claim 1, however does not explicitly teach wherein the mass inertia element is made at least in part from a plastic material.  
Rosales teaches a similar motor vehicle latch wherein the mass inertia element is made at least in part from a plastics material (para. 0061).  
It would have been obvious to one of ordinary skill in the art to modify the combination of Gotzen in view or Nakamura to substitute the mass inertia element of Gotzen with that of Rosales in order to utilize a plastic material.  A plastic material reduces weight and production costs for the inertial lever as identified by Rosales (para. 0061).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         
/KRISTINA R FULTON/               Supervisory Patent Examiner, Art Unit 3675